BY THE COURT
In the trial of a criminal case the allowing of evidence to be introduced out of its order rests in the sound discretion of the court. In view of the meagre record the trial court might well have admitted the additional testimony desired by the defendant. However, a fair' consideration of the evidence of Hunt and the defendant does not disclose such an abuse of discretion on the part of the trial court in refusing the request of the defendant as to warrant a reversal of the judgment.
There is no prejudicial error in the record and the judgment is affirmed.
MAUCK, PJ, MIDDLETON and BLOSSER, JJ, concur.